DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 27 January 2021 is acknowledged and entered.  Following the amendment, claims 15, 18, 21, 24, 34, 110 and 111 are canceled, claims 1, 19, 22, 25, 64, 103, 112 and 114 are amended, and the new claims 115-121 are added.  

Currently, claims 1, 4-6, 9, 10, 12-14, 16, 19, 20, 22, 23, 25, 26, 28-33, 64, 103-109 and 112-121 are pending, and claims 1, 4-6, 9, 10, 12-14, 19, 20, 33, 64 and 103-109 and 112-121 are under consideration. Claims 16, 22, 23, 25, 26 and 28-32 are withdrawn from further consideration as being drawn to a non-elected species. 
Note, the status identifier for claims 16, 22, 23, 25, 26 and 28-32 should be “Withdrawn” (or added).  Appropriate correction is required.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 15, 18, 34, 110 and 111 are moot as the applicant has canceled the claims.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/27/2021 is acknowledged and have been considered.  A signed copy is attached hereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, 10, 12-14, 19, 20, 33, 64 and 103-109 and 112-114 remain rejected, and the new claims 115-121 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trail NCT02340234 (1/16/2015; provided by applicants), as evidenced by Streicher et al. (US 2016/0363591, 12/15/2016, with an effective filing date of 1/27/2014), and further in view of Arron et al. (US 2012/0156194, 6/21/2012), for the reasons of record set forth in the last Office Action mailed on 10/29/2020, at pages 3-5.
Applicants argument filed on 27 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-9 of the response, the applicant argues that NCT02340234 does not disclose the specific doses or dosing regimens of lebrikizumab for treating atopic dermatitis as recited in the pending claims; that Streicher does not disclose such either; that all the Examples in Arron are focused on asthma clinical studies and assays of periostin, thus, given the focus on treating asthma, a person skilled in the art would understand the flat doses of lebrikizumab disclosed in Arron are suitable for treating asthma; and that although Arron lists atopic dermatitis as an example of Eosinophilic Disorder, it does not describe methods of treating AD using a pharmaceutical composition comprising lebrikizumab at the specific doses recited in claim 1 and its dependent claims, let alone a pharmaceutical composition that reduces -8-AD; and that Arron does not disclose any lebrikizumab dosing regimen that comprises a loading dose and a maintenance dose as recited in claim 64 and its dependent claims.
This argument is not persuasive because applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the cited references, which render the claimed invention obvious.  As addressed in the previous Office Action, NCT02340234 expressly teaches the use of lebrikizumab for treating moderate to severe AD; Streicher teaches the sequence structure of lebrikizumab; and Arron teaches treatment regimens of lebrikizumab for treating the eosinophilic disorder, IL-13 mediated disorder or IgE-mediated disorder, which includes asthma and atopic dermatitis.  Therefore, it would be instantly obvious to one skilled in the art to use lebrikizumab for treating AD following Arron’s regimen, in view of the combined teachings of these references.  While Arron exemplifies the treatment of asthma (not AD), a reference is not limited to disclosure of specific working examples; and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  With respect to claim 64 (and its dependent claims), as discussed previously, Arron teaches the therapeutic dose of 125 mg or 250 mg; and that the appropriate dosage of a therapeutic agent such as an antibody of the invention will depend on the type of disease to be treated, the severity and course of the disease, whether the antibody is administered for preventive or therapeutic purposes, previous therapy, the patient's clinical history and response to the therapeutic agent, and the discretion of the attending physician; and that for repeated administrations over several days or longer, depending on the condition, the treatment would generally be sustained until a desired suppression of disease symptoms occurs; and the progress of the therapy is easily monitored by conventional techniques and assays (page 27, [0290]).  Given that AD is a chronic condition, and that the limitations of “at least one loading dose” and “at least one subsequent maintenance dose” would suggest unlimited doses of either one or both, which will depend upon those various factors, especially the progress of the treatment, one skilled in the art such as an attending physician would have to adjust the dosage accordingly for a particular patient based on, for example, the patient’s response to the treatment or whether a desired suppression of disease symptoms has been achieved.  Such adjustment is routine in the art, and is within the discretion of the attending physician or well within the purview of a person of ordinary skill in the art.  Further, a regimen comprising “loading dose” and “maintenance dose” is not a novel concept, and it is well established and widely used in disease treatment, which is aimed to achieve a desired therapeutic level initially (loading does) in a patient being treated with a therapeutic agent; and if the loading dose results in steady or desired effect in the patient, a decision could be made to reduce the dose size or frequency to a "maintenance" dose.  The ultimate treatment decision will be based on the attending physician's sound judgment, which is routine in the art, as indicated by Arron as well.    
At pages 9-10 of the response, the applicant argues, citing references, that at the priority date of the present application, it was uncertain whether lebrikizumab would provide clinically meaningful benefit to AD patients at the doses or dosing regimens recited in the pending claims; that the efficacy results across two studies were inconsistent; thus, at the time of the effective filing date of this application, a person skilled in the art would have no motivation nor a reasonable expectation of success to select a high dose of lebrikizumab such as 125 mg, 250 mg or 500 mg for treating AD; that although Arron discloses flat doses of lebrikizumab for treating asthma, it does not disclose a method of treating AD as recited (claim 1), and a person skilled in the art would have no reasonable expectation of success to use the doses disclosed in Arron for treating AD and reducing disease severity, as recited in claim 1 and its dependent claims; and that none of the cited references teach or suggest a method of treating atopic dermatitis using a lebrikizumab dosing regimen that comprises at least one loading dose selected from 250 mg or 500 mg and at least one subsequent maintenance dose selected from 125 mg or 250 mg, as recited in claim 64 and its dependent claims.
This argument is not persuasive for the reasons of record and above.  If any of the cited references had taught a method of treating AD as recited in claim 1 or 64 (and dependent claims), the claims would have been rejected under 35 U.S.C. 102 (anticipation).  The instant rejection is the obviousness rejection, i.e., it is the combined teachings of the cited references that render the claimed method obvious.  Additionally, efficacy of the prior art method is not relevant here because efficacy is not a requirement for prior art enablement (see MPEP 2121 III.), let alone the efficacy data in treating asthma (the references cited by applicant).  Further, "the expectation of success need only be reasonable, not absolute", and obviousness does not require absolute predictability (MPEP 2143.02, I. and II.), such as proof of efficacy.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-6, 12-14, 19, 20, 33, 64, 103-109, 112 and 114 remain rejected, and the new claims 115-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 8 and 10 of U.S. Patent No. 9,605,065 in view of Clinical Trail NCT02340234 (1/16/2015; provided by applicants), and Arron et al. (US 2012/0156194, 6/21/2012), for the reasons of record set forth in the last Office Action mailed on 10/29/2020, at page 6.
Applicants argument filed on 27 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, the applicant argues that the disclosures and deficiencies of NCT02340234 and Arron have been discussed above, and claims 2, 6, 8 and 10 of the '065 patent does not disclose any specific doses or dosing regimens of lebrikizumab for treating AD, thus cannot remedy the deficiencies of NCT02340234 and Arron. 
This argument is not persuasive for the reasons of record and above (under “Prior Art Rejections”)

Claims 1, 4-6, 12-14, 19, 20, 33, 64, 103-109, 112 and 114 remain rejected, and the new claims 115-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,000,562 in view of Clinical Trail NCT02340234 (1/16/2015; provided by applicants), and Arron et al. (US 2012/0156194, 6/21/2012), for the reasons of record set forth in the last Office Action mailed on 10/29/2020, at page 7.
Applicants argument filed on 27 January 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, the applicant argues that claims 1-36 of the '562 patent does not disclose any specific doses or dosing regimens of lebrikizumab for treating AD; the disclosures and deficiencies of NCT02340234 and Arron have been discussed above; and claims 1-36 of the '562 patent cannot remedy such deficiencies. 
This argument is not persuasive for the reasons of record and above (under “Prior Art Rejections”)

Conclusion:
No claim is allowed.

Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
4/18/21